DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the inventions as recited in independent claim 1, 9, 13.

Tascione et al. (Publication No. US 20180050704 A1) teaches an on-board diagnostic system for an autonomous vehicle can receive diagnostic data from any number of AV systems of the AV. For each AV system the on-board diagnostic system can determine whether the diagnostic data indicates that the AV system is operating nominally. In response to determining a fault condition of an AV system, the on-board diagnostic system can initiate a procedure associated with the respective AV system to resolve the fault condition.

Georgiou et al. (US Patent No. US 5798918 A) teaches a method for controlling a switching factor of a multi-functional unit processor includes the steps of: scheduling instructions stored in a memory for execution on each functional unit; generating a first temperature signal for a first functional unit and a second temperature signal for a second functional unit, each temperature signal being a function of a temperature associated with each functional unit; identifying the first functional unit and/ 

Mehdizade el al. (Publication No. US 20190180526 A1) teaches Systems, methods and apparatuses are provided for detecting faults. The system includes a fault diagnostic computer in an autonomous vehicle configured to, via at least a first platform and a second platform, receive parameter data for processing simultaneously the parameter data in each platform wherein the first and second platforms are redundant configurations of each other wherein the parameter data includes a characteristic of a data; a check platform, coupled to the first and second platforms, for performing a method for checking the parameter data processed by both platforms using a collision test, the method includes: detecting, by applications of the collision test to one or more corresponding data found on each platform, collisions of the data within a tolerance prescribed by the collision test; and determining faults, in either the first platform, the second platform or both, based on results of comparisons of parameter data of the detected collisions.

The feature “creating an additional instance of the function to create an additional derived signal, comprising a first key indicating which task of the plurality of tasks derived at least one of the primary signals used to yield the additional derived signal”, “using the first instance of the function and the additional instances of the function to create an aggregated signal, the aggregated signal comprising . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        




/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668